ON MOTION 3?OR REHEARING.
Beel, J.
In each of the actions the plaintiff alleged that the person whose negligence caused the injury was the servant and employee of the party sued. It was legally possible for such person to be the joint servant of each and both of the parties so named and designated as his master, and in such a case both or either of such masters could be held liable, the other facts so warranting, and the plaintiff could proceed against 'them jointly or severally, and could pursue either until he obtained a satisfaction. Hotel Equipment Co. v. Liddell, 32 Ga. App. 590 (2) (124 S. E. 92); Finley v. Southern Ry. Co., 5 Ga. App. 722 (3) (64 S. E. 312); Stevens v. Wood, 17 Ga. App. 756 (2-a) (88 S. E. 413). A judgment may not be a satisfaction. Here it was superseded by a motion for a new trial, which was still pending. See Garrick v. Tidwell, supra. It is unnecessary to suppose other circumstances under which the plaintiff might have proceeded as he did, in the two suits in question. We agree with counsel for movant that the case of Augusta & Summerville R. Co. v. Dorsey, 68 Ga. 228 (2), is hardly identical in its facts with the case at bar, but we think it states the general rule which should determine the present inquiry. We did not overlook the decision in Board of Education v. Day, 128 Ga. 156 (57 S. E. 359), but were, and are still, of the opinion that the principles there enunciated are inapplicable in the solution of the question here presented.

Beheai'ing denied.


Jenkins, P. J., and Stephens, J., concur.